                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    PETRA MARTINEZ, et al.,                            Case No. 18-CV-02869-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiffs,                          ORDER DISMISSING PLAINTIFFS’
                                                                                           COMPLAINT WITH PREJUDICE;
                                  14            v.                                         DENYING PLAINTIFFS’ REQUEST TO
                                                                                           HOLD DEFENDANT’S ATTORNEYS IN
                                  15    AMERICA'S WHOLESALE LENDER,                        CONTEMPT
                                  16                  Defendant.                           Re: Dkt. Nos. 53, 54, 55
                                  17

                                  18          On October 3, 2018, the Court granted Defendant America’s Wholesale Lender’s

                                  19   (“Defendant”) motion to dismiss Plaintiffs’ Petra Martinez and Stanley Atkinson (“Plaintiffs”)

                                  20   complaint with prejudice. ECF No. 40. On October 3, 2018, the Court entered judgment in favor

                                  21   of Defendant. ECF No. 41. On October 23, 2018, Plaintiffs appealed this Court’s October 3,

                                  22   2018 order dismissing Plaintiffs’ complaint to the Ninth Circuit Court of Appeals. ECF No. 44.

                                  23          On March 19, 2019, the Ninth Circuit vacated this Court’s order dismissing Plaintiffs’

                                  24   complaint and remanded for further proceedings because the Ninth Circuit was “unable on this

                                  25   record to make a determination as to whether diversity jurisdiction existed.” ECF No. 50 at 2.

                                  26   Specifically, the Ninth Circuit observed that although Defendant represented on appeal that

                                  27
                                                                                       1
                                  28   Case No. 18-CV-02869-LHK
                                       ORDER DISMISSING PLAINTIFFS’ COMPLAINT WITH PREJUDICE; DENYING PLAINTIFFS’ REQUEST
                                       TO HOLD DEFENDANT’S ATTORNEYS IN CONTEMPT
                                   1   America’s Wholesale Lender is a “fictitious business name used by Countrywide Home Loans,

                                   2   Inc.,” the record includes no information about Countrywide’s state of incorporation or principal

                                   3   place of business. Id. The Ninth Circuit’s mandate issued on April 10, 2019. ECF No. 51.

                                   4             On April 11, 2019, the Court ordered the parties to file by May 2, 2019 three-page briefs

                                   5   “regarding whether this Court has subject matter jurisdiction over the action.” ECF No. 52. On

                                   6   May 2, 2019, the parties each filed briefs.1 ECF Nos. 53, 54. On May 8, 2019, Plaintiffs filed a

                                   7   second unauthorized brief with duplicative arguments. See ECF No. 55. The Court now

                                   8   addresses whether the Court has subject matter jurisdiction over the instant action.

                                   9             A. Legal Standard

                                  10             Defendant originally removed this case from California Superior Court for the County of

                                  11   Monterey. ECF No. 1. A suit may be removed from state court to federal court only if the federal

                                  12   court would have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see
Northern District of California
 United States District Court




                                  13   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). If it appears at any time before final

                                  14   judgment that the federal court lacks subject matter jurisdiction, the federal court must remand the

                                  15   action to state court. 28 U.S.C. § 1447(c).

                                  16             For federal subject matter jurisdiction to exist, a case must either involve diversity of

                                  17   citizenship between the parties or involve a claim arising under federal law. See Wayne v. DHL

                                  18   Worldwide Express, 294 F.3d 1179, 1183 n.2 (9th Cir. 2002). Under 28 U.S.C. § 1332(a)(1),

                                  19   federal courts have diversity jurisdiction over civil actions “where the matter in controversy

                                  20   exceeds the sum or value of $75,000 . . . and is between . . . citizens of different States.” 28

                                  21   U.S.C. § 1332. The statute “applies only to cases in which the citizenship of each plaintiff is

                                  22   diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

                                  23             B. Analysis

                                  24             Defendant removed the case to federal court on the basis of diversity jurisdiction. See ECF

                                  25   No. 1 at 2. Neither party disputes that at least $75,000 is in controversy. Defendant’s loan to

                                  26
                                       1
                                  27       Plaintiffs’ brief exceeded the authorized page limit.
                                                                                            2
                                  28   Case No. 18-CV-02869-LHK
                                       ORDER DISMISSING PLAINTIFFS’ COMPLAINT WITH PREJUDICE; DENYING PLAINTIFFS’ REQUEST
                                       TO HOLD DEFENDANT’S ATTORNEYS IN CONTEMPT
                                   1   Plaintiffs, which Plaintiffs wish to void, was for $1.5 million. ECF No. 1, Ex. 1 at 8 (request to

                                   2   void promissory note), id., Ex. B (promissory note in the amount of $1.5 million). Nor is

                                   3   Plaintiffs’ state of citizenship at issue. Plaintiffs allege in their complaint that they reside in

                                   4   Salinas, California, and the cover sheet to their complaint lists their residence as Salinas,

                                   5   California. ECF No. 1, Ex. 1 at 1–2, 5.

                                   6           On remand, Defendant has carried its burden to show that Defendant is not a citizen of

                                   7   California for purposes of diversity jurisdiction, and that diversity of citizenship thus exists.

                                   8   Defendant explains that America’s Wholesale Lender was a trade name formerly used by

                                   9   Countrywide Home Loans, Inc., and that Defendant’s attorney “mistakenly appeared on behalf of

                                  10   America’s Wholesale Lender without including the successor entity, Countrywide Home Loans,

                                  11   Inc.” ECF No. 54 at 1. Defendant further states: “Countrywide Home Loans, Inc. is no longer

                                  12   doing business as America’s Wholesale Lender.” Id. at 2. Defendant also contends that
Northern District of California
 United States District Court




                                  13   Countrywide is diverse from Plaintiffs because Countrywide is not a citizen of California. Id.

                                  14           For purposes of diversity jurisdiction, a corporation is “a citizen of every State and foreign

                                  15   state by which it has been incorporated and of the State or foreign state where it has its principal

                                  16   place of business.” 28 U.S.C. § 1332(c)(1). As set forth below, Defendant’s submissions show

                                  17   that Countrywide is not incorporated in California and has its principal place of business in North

                                  18   Carolina, and is thus diverse from Plaintiffs.

                                  19           First, Defendant submitted Countrywide’s registration with the California Secretary of

                                  20   State as a foreign corporation, which demonstrates that Countrywide is not incorporated in

                                  21   California. ECF No. 54, Ex. A. If Countrywide were incorporated in California, Countrywide

                                  22   would not register with the California Secretary of State as a foreign corporation.

                                  23           Second, Countrywide’s registration as a foreign corporation shows that Countrywide has

                                  24   its principal place of business in North Carolina. Per the registration, Countrywide’s mailing

                                  25   address is 150 N. College St., Charlotte, North Carolina. Ex. A. Countrywide’s Chief Executive

                                  26   Officer and Chief Financial Officer are both located at the same College St. address in Charlotte,

                                  27
                                                                                           3
                                  28   Case No. 18-CV-02869-LHK
                                       ORDER DISMISSING PLAINTIFFS’ COMPLAINT WITH PREJUDICE; DENYING PLAINTIFFS’ REQUEST
                                       TO HOLD DEFENDANT’S ATTORNEYS IN CONTEMPT
                                   1   North Carolina. Id. Thus, because a corporation’s principal place of business under 28 U.S.C. §

                                   2   1332(c)(1) is “the place where a corporation’s officers direct, control, and coordinate the

                                   3   corporation’s activities,” Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010), Countrywide has its

                                   4   principal place of business in North Carolina for diversity jurisdiction purposes.

                                   5          Accordingly, diversity of citizenship exists because Plaintiffs are citizens of California.

                                   6   Plaintiffs do not argue or submit evidence that Countrywide (or America’s Wholesale Lender, for

                                   7   that matter) is a citizen of California. ECF No. 53 at 4. Thus, Plaintiffs fail to rebut Defendant’s

                                   8   showing that Countrywide is not a citizen of California.

                                   9          Therefore, the Court concludes that the parties are diverse and that the Court may exercise

                                  10   subject matter jurisdiction over the case. Because jurisdiction was proper when the Court entered

                                  11   its order dismissing Plaintiffs’ complaint with prejudice on October 3, 2018, and because the

                                  12   Ninth Circuit did not reach the merits of that dismissal order, the Court again dismisses Plaintiffs’
Northern District of California
 United States District Court




                                  13   complaint with prejudice for the reasons stated in the Court’s October 3, 2018 order. See ECF No.

                                  14   40.

                                  15          In Plaintiffs’ brief, Plaintiffs also argue that Defendant’s attorneys should be held in

                                  16   contempt because Defendant’s attorneys “intentionally, and maliciously filed this action

                                  17   knowingly they did not have a right to file a removal with this court [sic].” Id. at 5. However, as

                                  18   discussed above, diversity jurisdiction exists and removal to federal court was proper. The Court

                                  19   therefore rejects Plaintiffs’ request to hold Defendant’s attorneys in contempt.

                                  20          For the reasons stated above and in the Court’s October 3, 2018 order, ECF No. 40, the

                                  21   Court DISMISSES Plaintiffs’ complaint with prejudice and DENIES Plaintiffs’ request to hold

                                  22   Defendant’s attorneys in contempt.

                                  23   IT IS SO ORDERED.

                                  24   Dated: June 12, 2019

                                  25                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27
                                                                                         4
                                  28   Case No. 18-CV-02869-LHK
                                       ORDER DISMISSING PLAINTIFFS’ COMPLAINT WITH PREJUDICE; DENYING PLAINTIFFS’ REQUEST
                                       TO HOLD DEFENDANT’S ATTORNEYS IN CONTEMPT
